DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 16 June 2022 have been fully considered but they are not persuasive.  Regarding independent claim 1, Applicant argues that “The Keilhauer patent does not address the question of avoiding the formation of wrinkles by preventing the cheek and jaw from entering into contact to the pillow and uniformly or directly resting on the pillow” (Remarks page 6).  However, as detailed in the office action dated 18 March 2022, the primary reference Keilhauer teaches all of Applicant’s claimed structure.  Applicant’s arguments do not make any structural distinctions between the claimed invention and the prior art.  In response to applicant's argument that Keilhauer does not address the formation of wrinkles, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5727267 to Keilhauer.
	Re Claim 1, Keilhauer teaches:
	An anti-wrinkle anatomic pillow (at least [Abstract] “therapeutic sleeping pillow for a user”) comprising a general rectangular plan shape with two slightly cutout corners (at least Fig. 3), also having: 
at least one upper face for receiving the head of a person (at least Fig. 3 and [Col. 5 lines 35-45] “The rectangular shaped section 16 may be the center section of the therapeutic pillow”.), and 
at least one bottom face or lower section opposite to the upper face, the bottom face having a central depression and accompanied by two lateral supports, with each lateral support being located at each side of the central depression, and by at least one neck support, aligned with said central depression and extending beyond said lateral supports in a manner that said neck support and said lateral supports are connected by respective curved crescent shaped internal edges (at least [Col. 6 lines 15-40] “As best seen in FIG. 6, the bottom of the therapeutic pillow 22 may include ridges or channels 23 which are intended to provide more uniform softness across the surface of the pillow. The crests 24 of the channels 23 may be highest at the mid-point of the length of the channels 24a on the side sections”.), with the curved crescent-shaped internal edges defining said cutout corners, and wherein said lateral supports and said neck portion, at said bottom face of the pillow, project above said central depression (at least Figs. 3-4 and [Col. 5 lines 35-65] “integrally moulded and smoothly merging with a generally wedge shaped extension 17 […] a generally wedge shaped extension or boss 17 […] extends substantially beyond a line drawn between the from comers of the pillow to provide support not only to the neck but the upper back of the user […] The rectangular side sections 18 are greater in height than the rectangular center section 16”.).
Re Claim 2, Keilhauer teaches:
The anti-wrinkle anatomic pillow according to claim 1, wherein said neck support, at the bottom face, has an upper support section and a lower support section that becomes narrower as it is projected and defines a thinner, stepped lower section with respect to the upper support section (at least Figs. 3-4 and [Col. 5 lines 45-65] “a generally wedge shaped extension or boss 17 […] extends substantially beyond a line drawn between the from comers of the pillow to provide support not only to the neck but the upper back of the user […] The rectangular side sections 18 are greater in height than the rectangular center section 16” and at least [Col. 6 lines 15-40] “As best seen in FIG. 6, the bottom of the therapeutic pillow 22 may include ridges or channels 23 which are intended to provide more uniform softness across the surface of the pillow. The crests 24 of the channels 23 may be highest at the mid-point of the length of the channels 24a on the side sections”.). 
Re Claim 5, Keilhauer teaches:
	The anti-wrinkle anatomic pillow according to claim 1, which is made of a material selected from the group consisting of feather, latex, fiber, memory foam, a viscoelastic foam, and combinations thereof (at least [Col. 6 lines 20-25] “made from high resilience polyurethane foam”.).
Re Claim 6, Keilhauer teaches:
	The anti-wrinkle anatomic pillow according to claim 5, which is made of the viscoelastic foam (at least [Col. 6 lines 20-25] “made from high resilience polyurethane foam”.).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673    

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673